United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-309
Issued: August 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 28, 2011 appellant, through her attorney, filed a timely appeal from a
September 21, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for a traumatic injury and an October 24, 2011 nonmerit decision denying her
request for an oral hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that she
sustained a lower back injury in the performance of duty on April 22, 2011 as alleged; and
(2) whether OWCP properly denied appellant’s request for an oral hearing.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 24, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal appellant’s attorney contends that OWCP’s decision was contrary to fact and
law.
FACTUAL HISTORY
On April 27, 2011 appellant, then a 41-year-old secretary, filed a traumatic injury claim
(Form CA-1) alleging that she sustained a lower back injury as a result of lifting two cases of
paper while in the performance of duty on April 22, 2011.
By letter dated May 6, 2011, OWCP notified appellant of the deficiencies of her claim
and allotted 30 days for the submission of additional factual and medical evidence.
In a May 12, 2011 letter, the employing establishment controverted appellant’s claim. In
an e-mail correspondence dated April 28, 2011, appellant’s supervisor stated that she witnessed
appellant carrying boxes of folders one at a time which weighed approximately three pounds
each, according to the safety officer, on April 21, 2011. The supervisor stated that there were no
witnesses of appellant carrying paper on April 22, 2011.
Appellant submitted treatment notes by Dr. Robert Jusino, a chiropractor, who diagnosed
low back pain. On April 23, 2011 Dr. Jusino noted that appellant had complained of gradual
onset of back pain for three years and used to carry large book bags.
In an April 25, 2011 x-ray report of the lumbar spine, Dr. John A. Aikenhead, a
chiropractor, diagnosed early proliferative change at L2-3 and biomechanical alterations.
Jan Wiltsie, a nurse practitioner, indicated on April 27, 2011 that appellant was
complaining of back pain that started on April 22, 2011 after lifting boxes at work.
A May 20, 2011 magnetic resonance imaging (MRI) scan report by Dr. Aikenhead
revealed L2-3 disc bulging with Modic changes adjacent endplates, a left focal foraminal
protrusion and L5-S1 small focal central protrusion.
On May 20, 2011 Dr. Victor W. Dapkus, a chiropractor, diagnosed lumbosacral
radiculitis with lumbosacral sprain/strain, thoracic pain and cervicalgia with difficulty walking
and myospasm. Appellant stated that on April 22, 2011 between the hours of 8:00 a.m. and 9:00
a.m. while at work she lifted two cases of paper with the weight of 70 pounds and felt a pulling
in her low back. She stated that she twisted to put the paper cases on a cart and felt a sharp pain
in the low back.
By decision dated June 13, 2011, OWCP accepted that the April 22, 2011 lifting incident
occurred as alleged but denied appellant’s claim finding that she failed to submit medical
evidence providing a medical diagnosis in connection with the injury or events. Thus, it
concluded that she had not established fact of injury.
In a June 14, 2011 statement, the employing establishment indicated that a case of paper
weighs 23.3 pounds each and reiterated that appellant was seen carrying boxes of folders
weighing 3 pounds each, not cases of paper.

2

On June 23, 2011 appellant requested reconsideration and submitted a narrative
statement. She submitted a June 6, 2011 report by Dr. Asok K. Ray, a Board-certified
orthopedic surgeon, who stated that appellant’s back problem started following a work-related
accident on April 22, 2011 when she was lifting two cases of 70-pound paper rolls and twisted
her body to place the material. Dr. Ray reported that appellant used to have some back problems
in the past, but never so severe. He provided his findings upon examination and reviewed
appellant’s medical record.
By decision dated September 21, 2011, OWCP denied modification of its June 13, 2011
decision on the grounds that the evidence submitted did not establish fact of injury.
By letter received on October 5, 2011, appellant, through her attorney, requested an oral
hearing by telephone.
By decision dated October 24, 2011, OWCP denied appellant’s request for an oral
hearing finding that she had previously requested reconsideration on the same issue and was
issued a reconsideration decision on September 21, 2011. It exercised its discretion and further
denied appellant’s request for the reason that the relevant issue of the case could be addressed by
requesting reconsideration and submitting evidence not previously considered by OWCP.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment

3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

3

incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury while in the performance of duty. However, the
employee’s statements must be consistent with the surrounding facts and circumstances and his
or her subsequent course of action.7 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established a prima facie claim for compensation. The
employee has the burden of establishing the occurrence of an alleged injury at the time, place
and in the manner alleged by a preponderance of the evidence.8 An employee has not met this
burden when there are such inconsistencies in the evidence that cast serious doubt upon the
validity of the claim. An employee’s statement alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong and
persuasive evidence.9
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish that on
April 22, 2011 she sustained a lower back injury as a result of lifting two cases of paper. OWCP
accepted that the incident occurred as alleged. However, appellant has failed to submit
rationalized medical evidence establishing that she sustained an employment-related injury.
The Board finds that there are inconsistencies in the factual history presented in the
medical evidence of record. On May 20, 2011 Dr. Dapkus reported that appellant lifted two
cases of paper with the weight of 70 pounds on April 22, 2011 between the hours of 8:00 a.m.
and 9:00 a.m. while at work. Dr. Jusino noted a history of a gradual onset of back pain. On
June 6, 2011 Dr. Ray indicated that appellant’s back problem started following a work-related
accident on April 22, 2011 when she was lifting two cases of 70-pound paper rolls and twisted
her body to place the material. However, on June 14, 2011, the employing establishment noted
that a single case of paper weighs 23.3 pounds. The Board finds that it is not clear whether
appellant was lifting 70 pounds or 46.6 pounds of paper on April 22, 2011. Furthermore, the
June 6, 2011 report by Dr. Ray failed to provide a firm diagnosis and medical rationale
explaining the causal relationship between appellant’s back problems and the April 22, 2011
employment incident. Thus, the Board finds that the probative value of these medical reports is
diminished due to the inconsistent factual histories presented and the failure to provide a
diagnosis in connection with the employment incident.

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

See Mary Jo Coppolino, 43 ECAB 988 (1992).

8

See R.T., Docket No. 08-408 (issued December 16, 2008).

9

See Allen C. Hundley, 53 ECAB 551 (2002); Earl David Seal, 49 ECAB 152 (1997).

4

The reports by Drs. Dapkus, Aikenhead and Jusino, chiropractors, are of no probative
value. The Board has held that a chiropractor is a physician as defined under FECA to the extent
that the reimbursable services are limited to treatment consisting of manual manipulation of the
spine to correct a subluxation as demonstrated by x-ray to exist.10 In the submitted reports, no
chiropractor diagnosed a subluxation as demonstrated by x-ray to exist. Drs. Dapkus, Aikenhead
and Jusino are not physicians as defined under FECA and their reports do not constitute
competent medical opinion evidence.
Similarly, the April 27, 2011 report from Ms. Wiltsie, a nurse practitioner, is of no
probative value as she is not a physician under FECA.11 As such, the Board finds that appellant
did not meet her burden of proof with this submission.
Accordingly, the Board finds that appellant has not met her burden of proof to establish
that she sustained an injury in the performance of duty.
On appeal appellant’s attorney contends that OWCP’s decision was contrary to fact and
law. For the reasons stated, the Board finds that appellant did not submit sufficient evidence to
establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a representative of the
Secretary.”12
Section 10.615 of Title 20 of the Code of Federal Regulations provide, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”13 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.14 OWCP has discretion, however, to grant or
10

20 C.F.R. § 10.311(a). Cf., D.S., Docket No. 09-860 (issued November 2, 2009).

11

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
12

5 U.S.C. § 8124(b)(1).

13

20 C.F.R. § 10.615.

14

Id. at § 10.616(a).

5

deny a request that is made after this 30-day period.15 In such a case, it will determine whether
to grant a discretionary hearing and, if not, will so advise the claimant with reasons.16
ANALYSIS -- ISSUE 2
On October 5, 2011 appellant requested an oral hearing. However, she had previously
requested reconsideration on June 23, 2011.
OWCP denied appellant’s request for
reconsideration in a merit decision dated September 21, 2011. Because she previously sought
reconsideration under section 8128 of FECA, the Board finds that she was not entitled to a
hearing as a matter of right under section 8124(b)(1) and OWCP properly denied her request on
this basis.17
Exercising its discretion to grant an oral hearing, OWCP denied appellant’s request on
the grounds that she had previously requested reconsideration on the same issue and was issued a
reconsideration decision on September 21, 2011. It noted that she could equally well address
any issues in her case by requesting reconsideration and submitting evidence not previously
considered by OWCP. An abuse of discretion is generally shown through proof of manifest
error, a clearly unreasonable exercise of judgment, or actions taken which are contrary to both
logic and probable deductions from established facts.18 Because reconsideration exists as an
alternative appeal right to address the issues raised by OWCP’s September 21, 2011 decision, the
Board finds that OWCP did not abuse its discretion in denying appellant’s request for an oral
hearing.19
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on April 22, 2011, as alleged. The Board further finds that OWCP properly
denied her request for an oral hearing.

15

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

16

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

17

See 5 U.S.C. § 8124(b)(1) (“[b]efore review under section 8128(a) ... a claimant for compensation not satisfied
with a decision of the Secretary ... is entitled, on request made within 30 days ... to a hearing ...”).
18

See Samuel R. Johnson, 51 ECAB 612 (2000).

19

See Gerard F. Workinger, 56 ECAB 259 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the October 24 and September 21, 2011 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 7, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

